DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 3/8/2022 in which Applicant lists claims 9-10 and 14 as being cancelled, claims 2-3 as being original, claims 5, 7, 15-16 and 18-19 as being previously presented, claims 1, 4, 6, 8, 11-13, 17 and 20 as being currently amended. It is interpreted by the examiner that claims 1-8, 11-13 and 15-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 6, wherein the polarizing device is integrated with some sort of display substrate/device, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to under 37 CFR 1.83(a) because figure 6 fails to show the details for preparing a polarizing device, which includes step 11 of providing a base substrate, as described in the specification (see at least original specification paragraphs [0040]-[0047]), but “the base substrate” is referenced in step 121 of figure 6. Specifically, the drawings and specification are unclear since newly added paragraph [0020] states that figure 6 shows “a method for preparing a polarizing device”, yet newly amended paragraph [0047] states that figure 6 is drawn to “the step of forming the metal wire grid on the base substrate”. Therefore, it is not clear if figure 6 is showing the method for preparing a polarizing device, according to another embodiment of the invention, which would include at least step 11, modified step 12 (i.e. steps 121-124, as set forth in original specification paragraphs [0047]-[0051]), and a step 13; or if figure 6 should be limited in interpretation as only showing the modified step 12 (i.e. steps 121-124, as set forth in original specification paragraphs [0047]-[0051]), as the amended specification states both interpretations. It is clear from the original specification that the 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Similarly, the drawings are objected to under 37 CFR 1.83(a) because figure 7 fails to show the details for preparing a polarizing device, which includes a step of forming a photoresist, but “the photoresist” is referenced in step 131 of figure 7. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 
Specification
The disclosure is objected to because of the following informalities: the amended specification is objected to for at least the reasons set forth in sections 4 and 5 above wherein it is not clear what specific method steps new figures 6 and 7 represent. See the conflicting descriptions set forth in paragraphs [0020] and [0047] with regard to figure 6, and conflicting descriptions set forth in paragraphs [0021] and [0052] with regard to figure 7.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
With regard to Applicant’s arguments that Wang (CN 107991730A) and Atsushi (US 2007/0159577 A1) do not disclose the additional technical features of amended claim 1, wherein “the polarizing device further comprises an insulating layer covering the anti-reflection layer” (A), “a surface roughness of the insulating layer is greater than 
Regarding argument (A) it is noted that Wang and Atsushi do not specifically disclose an insulating layer covering the anti-reflection layer, and were not relied upon for the disclosure of this feature. As set forth in the Non-Final Office Action mailed 12/7/2021, and as set forth in the rejections below, Wang et al. (US 2008/0316599 A1, hereafter Wang’599) was relied upon for this teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding argument (B) it is noted that Wang and Atsushi do not specifically disclose a surface roughness of the insulating layer is greater than that of the anti-reflection layer, and were not relied upon for the disclosure of this feature. As set forth in the Non-Final Office Action mailed 12/7/2021, and as set forth in the rejections below, Yoshiyuki et al. (CN 101688934A) was relied upon for teaching that when producing an optical element an uneven reflection preventing structure may be formed on a surface of the optical element. Claim 1 does not require that the anti-reflection layer be a roughened surface, and so it would be obvious to one of ordinary skill in the optical arts to have a surface, such as a surface of the insulating layer, be a roughened surface for achieving the expected result of helping prevent unwanted reflections. Further, it is well-In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding argument (C) it is noted that the limitations “the anti-reflection layer is a carbon film layer formed by performing a dehydrocarbonation treatment on the remaining photoresist pattern after the metal wire grid is etched by using the photoresist pattern” in claim 1 are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Furthermore, the product-by-process limitations lack antecedent basis, as set forth below, and therefore are unclear as to the respective metes and bounds of claim 1.
Additionally, at least Wang teaches that the step of forming anti-reflection layer from the carbon layer includes the black photoresist being pre-baked, exposed, developed, and baked to form a patterned black photoresist/patterned absorption layer (see at least figure 7, step 702, as set forth on page 6 of the English machine translation provided by Applicant; and at least paragraph [0056] of the originally filed specification wherein “the photoresist pattern may be subjected to a dehydrocarbonation treatment using a high-temperature annealing process”).
Lastly, Otani et al. (EP 2615640A1) was relied upon as teaching a polarizing device (see at least figure 1), comprising: a base substrate (see at least figure 1, element 66), a metal wire grid (see at least figure 1, element 71), and an anti-reflection layer (see at least figure 1, element 73, as well as paragraph [0067]), wherein the metal wire grid is arranged on the base substrate (see at least figure 1), the anti-reflection layer is arranged on the metal wire grid away from the base substrate (see at least figure 1); and further wherein the method for patterning the metal wire grid and the anti-
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of to include the further teachings of at least Otani so that the step of performing the dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer comprises:
placing the base substrate formed with the metal wire grid and the photoresist pattern in a dry etching device, wherein the dry etching device is aerated with a mixed gas of oxygen and sulfur hexafluoride; and
exciting the mixed gas to generate a plasma, and bombarding the photoresist pattern with the plasma generated, so that the photoresist pattern is dehydrocarbonized to form the anti-reflection layer, for the purpose of using a known technique to form the metal wire grid and/or carbon film anti-reflection layer of Wang while having a reasonable expectation for success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitations “the remaining photoresist patter”, “after the metal wire grid is etched” and “the photoresist pattern”.  There is insufficient antecedent basis for these limitations in the claim. There is no earlier recitation for a photoresist pattern in claim 1, and therefore it is not clear to what “the photoresist pattern” refers. Additionally, there is no recitation for any etching being performed earlier in claim 1, and therefore it is not clear to what “after the metal wire grid is etched” refers. Lastly, there is no recitation of any remaining photoresist pattern, and therefore it is not clear to what “the remaining photoresist pattern” refers. Therefore, the metes and bounds of claim 1 cannot be determined.
Claims 2-8, 11-13 and 15-20 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim 8 recites the limitation “etching the metal layer not covered by the photoresist pattern”.  There is insufficient antecedent basis for this limitation in the claim. There is no explicit recitation for at least a portion of the metal layer being not covered by the photoresist pattern. Therefore, the metes and bounds of claim 8 cannot be determined.
Claims 11-13 are rejected for inheriting the same deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5-7, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, CN 107991730 A, of record (hereafter Wang) in view of Wang et al., U.S. Patent Application Publication Number 2008/0316599 A1, of record (hereafter Wang’599) and Yoshiyuki et al., CN 101688934 A, of record (hereafter Yoshiyuki).
Regarding claim 1, as best understood,  Wang discloses a polarizing device (see at least figure 4, element 40), comprising: a base substrate (see at least figure 4, element 41), a metal wire grid (see at least figure 4, element 42), and an anti-reflection layer (see at least figure 4, element 43), wherein the metal wire grid is arranged on the base substrate (see at least figure 4), the anti-reflection layer is arranged on a surface of the metal wire grid away from the base substrate (see at least figure 4), and the anti-reflection layer is a carbon film layer (see at least page 5 of the English machine translation provided by Applicant, “the material of the absorption layer is black photoresist, and the composition of the black photoresist includes carbon black”).
Wang does not specifically disclose that the polarizing device further comprises an insulating layer, the insulating layer covering the anti-reflection layer.
However, Wang’599 teaches a polarizing device (see at least figure 1a), comprising: a base substrate (see at least figure 1a, element 14), a metal wire grid (see at least figure 1a, element 18a), and an anti-reflection layer (see at least figure 1a, element 18c, as well as paragraph [0036]), wherein the metal wire grid is arranged on 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Wang to include the teachings of Wang’599 so that the polarizing device further comprises an insulating layer covering the anti-reflection layer, for the purpose of insulating and protecting the anti-reflection layer, as well as controlling the optical and physical characteristics of the polarizing device.
Further Wang does not specifically disclose that a surface roughness of the insulating layer is greater than that of the anti-reflection layer.
However, Yoshiyuki teaches that when producing an optical element an uneven reflection preventing structure may be formed on a surface of the optical element (see at least the abstract, figure 1, elements 8-9, and page 9 of the English machine translation provided by Applicant).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Wang in view of Wang’599 to include the teachings of Yoshiyuki so that a surface roughness of the insulating layer is greater than that of the anti-reflection layer, for the purpose of achieving the predictable result of improving an anti-reflection effect while having a 
It is noted that the limitations “the anti-reflection layer is a carbon film layer formed by performing a dehydrocarbonation treatment on the remaining photoresist pattern after the metal wire grid is etched by using the photoresist pattern” in claim 1 are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citings of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Additionally, it is emphasized that Wang does disclose that that the step of forming the metal wire grid on the base substrate comprises:

coating a photoresist on the metal layer (see at least figure 4, elements 42 and 43, as well as figure 7, step 701, as set forth on pages 5-6 of the English machine translation provided by Applicant);
patterning the photoresist to form a photoresist pattern (see at least figure 7, step 702, as set forth on page 6 of the English machine translation provided by Applicant); and
etching the metal layer not covered by the photoresist pattern to form a metal wire grid (see at least figure 7, step 702, as set forth on page 6 of the English machine translation provided by Applicant); and 
that the step of forming anti-reflection layer from the carbon layer includes the black photoresist being pre-baked, exposed, developed, and baked to form a patterned black photoresist/patterned absorption layer (see at least figure 7, step 702, as set forth on page 6 of the English machine translation provided by Applicant; and at least paragraph [0056] of the originally filed specification wherein “the photoresist pattern may be subjected to a dehydrocarbonation treatment using a high-temperature annealing process”).
Regarding claim 3, as best understood, Wang further discloses that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least page 5 of the English machine translation provided by Applicant, “the material of the 
Regarding claim 5, as best understood, Wang further discloses a display substrate (see at least figure 8, element 84), comprising the polarizing device of claim 1 (see at least page 6 of the English machine translation provided by Applicant).
Regarding claim 6, as best understood, Wang further discloses that the base substrate of the polarizing device is integrated on the display substrate (see at least figure 8, element 84, and page 6 of the English machine translation provided by Applicant).
Regarding claim 7, as best understood, Wang further discloses a display device (see at least figure 8, element 80), comprising the polarizing device of claim 1 (see at least page 6 of the English machine translation provided by Applicant).
Regarding claim 16, as best understood, Wang further discloses that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least page 5 of the English machine translation provided by Applicant, “the material of the absorption layer is black photoresist, and the composition of the black photoresist includes carbon black”).
Regarding claim 19
Regarding claims 2, 15 and 18, as best understood, Wang does not specifically disclose that a surface of the carbon film layer away from the base substrate is uneven.
However, Yoshiyuki teaches that when producing an optical element an uneven reflection preventing structure may be formed on a surface of the optical element (see at least the abstract, figure 1, elements 8-9, and page 9 of the English machine translation provided by Applicant).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Wang in view of Wang’599 and Yoshiyuki to include the teachings of Yoshiyuki so that a surface of the carbon film layer away from the base substrate is uneven, for the purpose of achieving the predictable result of improving an anti-reflection effect while having a reasonable expectation for success (see at least pages 9-10 of the English machine translation of Yoshiyuki provided by Applicant).

Claims 4, 8, 11, 13 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, CN 107991730 A, of record (hereafter Wang) in view of Wang et al., U.S. Patent Application Publication Number 2008/0316599 A1, of record (hereafter Wang’599) and Yoshiyuki et al., CN 101688934 A, of record (hereafter Yoshiyuki) as applied to claim 1 above, and further in view of Atsushi et al., U.S. Patent Application Publication Number 2007/0159577 A1, of record (hereafter Atsushi).
Regarding claims 4, 17 and 20, as best understood, Wang does not specifically disclose that the polarizing device further comprises an insulating layer and a 
However, Wang’599 teaches a polarizing device (see at least figure 1a), comprising: a base substrate (see at least figure 1a, element 14), a metal wire grid (see at least figure 1a, element 18a), and an anti-reflection layer (see at least figure 1a, element 18c, as well as paragraph [0036]), wherein the metal wire grid is arranged on the base substrate (see at least figure 1a), the anti-reflection layer is arranged on the metal wire grid away from the base substrate (see at least figure 1a), and the anti-reflection layer is a carbon film layer (see at least paragraphs [0032]-[0033] and [0039]); and further including an insulating layer covering the anti-reflection layer (see at least figure 1a, elements 18c and 18d). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Wang to include the teachings of Wang’599 so that the polarizing device further comprises an insulating layer covering the anti-reflection layer, for the purpose of insulating and protecting the anti-reflection layer, as well as controlling the optical and physical characteristics of the polarizing device.
Wang’599 further teaches that the grooves between the metal wires may be filled with an optically transmissive material (see at least paragraph [0050] of Wang’599), but does not disclose a planarization layer that covers the insulating layer, the anti-reflection layer, the metal wire grid, and the base substrate.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device to include the teachings of Atsushi so that the polarizing device further comprises a planarization layer that covers the insulating layer, the anti-reflection layer, the metal wire grid, and the base substrate, for the purpose of making an incident surface of the polarizing device planarized and to offer protection of the metal wire grid and anti-reflection layer.
Regarding claims 8 and 11, as best understood, Wang further discloses a method comprising:
providing a base substrate (see at least figure 4, element 41, as well as figure 7, step 701, as set forth on page 5 of the English machine translation provided by Applicant);

wherein the step of forming the metal wire grid on the base substrate comprises:
forming a metal layer on the base substrate (see at least figure 4, elements 41 and 42, as well as figure 7, step 701, as set forth on page 5 of the English machine translation provided by Applicant);
coating a photoresist on the metal layer (see at least figure 4, elements 42 and 43, as well as figure 7, step 701, as set forth on pages 5-6 of the English machine translation provided by Applicant);
patterning the photoresist to form a photoresist pattern (see at least figure 7, step 702, as set forth on page 6 of the English machine translation provided by Applicant); and
etching the metal layer not covered by the photoresist pattern to form a metal wire grid (see at least figure 7, step 702, as set forth on page 6 of the English machine translation provided by Applicant); and
forming an anti-reflection layer on the surface of the metal wire grid away from the base substrate (see at least figure 4, element 43, as well as figure 7, step 701, as set forth on page 5 of the English machine translation provided by Applicant), wherein the anti-reflection layer is a carbon film layer (see at least page 5 of the English machine translation provided by Applicant, “the material of the absorption layer is black photoresist, and the composition of the black photoresist includes carbon black”).

However, Atsushi teaches that dry type etching methods, such as reactive ion beam etching, are known etching methods (see at least paragraph [0067] of Atsushi).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of Wang to include the teachings of Atsushi so that the step of forming the anti-reflection layer on the surface of the metal wire grid away from the base substrate comprises: performing a dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer; wherein the photoresist pattern is subjected to a dehydrocarbonation treatment using a dry etching process, for the purpose of using a known technique to achieve a predictable result in form the carbon film anti-reflection layer of Wang.
Regarding claim 13, as best understood, Wang in view of Wang’599 and Yoshiyuki further teaches that the grooves between the metal wires may be filled with an optically transmissive material (see at least paragraph [0050] of Wang’599), but does not disclose a planarization layer that covers the insulating layer, the anti-reflection layer, the metal wire grid, and the base substrate.
However, Atsushi further teaches a polarizing device (see at least figure 2, element 6), comprising: a base substrate (see at least figure 2, element 7), a metal wire grid (see at least figure 2, element 8), and an anti-reflection layer (see at least figure 2, 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device to include the further teachings of Atsushi so that after performing the dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer, the method further comprises: coating a planarization layer on the insulating layer, for the purpose of making an incident surface of the polarizing device planarized and to offer protection of the metal wire grid and anti-reflection layer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, CN 107991730 A, of record (hereafter Wang) in view of Wang et al., U.S. Patent Application Publication Number 2008/0316599 A1, of record (hereafter Wang’599), Yoshiyuki et al., CN 101688934 A, of record (hereafter Yoshiyuki) and Atsushi et al., U.S. Patent Application Publication Number 2007/0159577 A1 (hereafter Atsushi) as applied to claim 8 above, and further in view of Otani et al., EP 2615640 A1, of record (hereafter Otani).
Regarding claim 12, as best understood, Atsushi further teaches that the polarizing optical device may include a surface treatment including oxidation, hydroxylation, or fluorination by a plasma treatment (see at least paragraph [0037] of Atsushi).
Wang in view of Wang’599, Yoshiyuki and Atsushi does not specifically disclose that the step of performing the dehydrocarbonation treatment on the photoresist pattern to form the anti-reflection layer comprises:
placing the base substrate formed with the metal wire grid and the photoresist pattern in a dry etching device, wherein the dry etching device is aerated with a mixed gas of oxygen and sulfur hexafluoride; and
exciting the mixed gas to generate a plasma, and bombarding the photoresist pattern with the plasma generated, so that the photoresist pattern is dehydrocarbonized to form the anti- reflection layer.
However, Otani teaches a polarizing device (see at least figure 1), comprising: a base substrate (see at least figure 1, element 66), a metal wire grid (see at least figure 1, element 71), and an anti-reflection layer (see at least figure 1, element 73, as well as paragraph [0067]), wherein the metal wire grid is arranged on the base substrate (see at least figure 1), the anti-reflection layer is arranged on the metal wire grid away from the base substrate (see at least figure 1); and further wherein the method for patterning the metal wire grid and the anti-reflection layer may include a lithography technique and an etching technique, such as an anisotropic dry etching technique and a physical etching technique using a sulfur hexafluoride gas (see at least paragraph [0035]).

placing the base substrate formed with the metal wire grid and the photoresist pattern in a dry etching device, wherein the dry etching device is aerated with a mixed gas of oxygen and sulfur hexafluoride; and
exciting the mixed gas to generate a plasma, and bombarding the photoresist pattern with the plasma generated, so that the photoresist pattern is dehydrocarbonized to form the anti- reflection layer, for the purpose of using a known technique to form the metal wire grid and/or carbon film anti-reflection layer of Wang while having a reasonable expectation for success.

Claims 1-3, 5-7, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al., U.S. Patent Application Publication Number 2007/0159577 A1, of record (hereafter Atsushi) in view of Wang et al., U.S. Patent Application Publication Number 2008/0316599 A1, of record (hereafter Wang’599) and Yoshiyuki et al., CN 101688934 A, of record (hereafter Yoshiyuki).
Regarding claim 1, as best understood, Atsushi discloses a polarizing device (see at least figure 2, element 6), comprising: a base substrate (see at least figure 2, element 7), a metal wire grid (see at least figure 2, element 8), and an anti-reflection layer (see at least figure 2, element 9, as well as paragraph [0056]), wherein the metal 
Atsushi does not specifically disclose that the polarizing device further comprises an insulating layer, the insulating layer covering the anti-reflection layer.
However, Wang’599 teaches a polarizing device (see at least figure 1a), comprising: a base substrate (see at least figure 1a, element 14), a metal wire grid (see at least figure 1a, element 18a), and an anti-reflection layer (see at least figure 1a, element 18c, as well as paragraph [0036]), wherein the metal wire grid is arranged on the base substrate (see at least figure 1a), the anti-reflection layer is arranged on the metal wire grid away from the base substrate (see at least figure 1a), and the anti-reflection layer is a carbon film layer (see at least paragraphs [0032]-[0033] and [0039]); and further including an insulating layer covering the anti-reflection layer (see at least figure 1a, elements 18c and 18d). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Atsushi to include the teachings of Wang’599 so that the polarizing device further comprises an insulating layer covering the anti-reflection layer, for the purpose of insulating and protecting the anti-reflection layer, as well as controlling the optical and physical characteristics of the polarizing device.
Further Atsushi does not specifically disclose that a surface roughness of the insulating layer is greater than that of the anti-reflection layer.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polarizing device of Atsushi in view of Wang’599 to include the teachings of Yoshiyuki so that a surface roughness of the insulating layer is greater than that of the anti-reflection layer, for the purpose of achieving the predictable result of improving an anti-reflection effect while having a reasonable expectation for success (see at least pages 9-10 of the English machine translation of Yoshiyuki provided by Applicant).
It is noted that the limitations “the anti-reflection layer is a carbon film layer formed by performing a dehydrocarbonation treatment on the remaining photoresist pattern after the metal wire grid is etched by using the photoresist pattern” in claim 1 are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citings of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Additionally, it is emphasized that Atsushi does disclose that that the step of forming the metal wire grid on the base substrate comprises:
forming a metal layer on the base substrate (see at least figure 2, element 8, as well as paragraph [0064]);
coating a photoresist on the metal layer (see at least paragraph [0064]);
patterning the photoresist to form a photoresist pattern (see at least paragraph [0064]); and
etching the metal layer not covered by the photoresist pattern to form a metal wire grid (see at least paragraph [0064]).
Regarding claim 2
Regarding claim 3, as best understood, Atsushi further discloses that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least paragraph [0060]).
Regarding claim 5, as best understood, Atsushi further discloses a display substrate (see at least figures 4, 5a and 5b, elements 6 and 11), comprising the polarizing device of claim 1 (see at least figures 2, 4, 5a and 5b, element 6).
Regarding claim 6, as best understood, Atsushi further discloses that the base substrate of the polarizing device is also reused as a base substrate of the display substrate (see at least figures 4, 5a and 5b, elements 6 and 11).
Regarding claim 7, as best understood, Atsushi further discloses a display device (see at least figures 4, 5a and 5b, element 11), comprising the polarizing device of claim 1 (see at least figures 2, 4, 5a and 5b, element 6).
Regarding claim 15, as best understood, Atsushi further discloses that a surface of the carbon film layer away from the base substrate is uneven (see at least figure 2, element 9, as well as paragraphs [0056] and [0060] wherein the compound metal part is “porous” and pores of the compound metal part 9 are filled with carbon nano particles which would result in an uneven surface).
Regarding claim 16, as best understood, Atsushi further discloses that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least paragraph [0060]).
Regarding claim 18, as best understood, Atsushi further discloses that a surface of the carbon film layer away from the base substrate is uneven (see at least figure 2, element 9, as well as paragraphs [0056] and [0060] wherein the compound metal part is 
Regarding claim 19, as best understood, Atsushi further discloses that the carbon film layer is made of carbon or a carbon-containing polymer material (see at least paragraph [0060]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/24/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872